ON REHEARING
BISTLINE, Justice.
On June 9, 1988, in ruling on the plaintiffs’ petition for rehearing the Court modified its initial opinion of July 16, 1987, by issuing an opinion whereby the 1987 dissenting views of Justice Shepard were adopted in place of Part II of the July 1987 opinion of the Court.
*427Subsequently the defendant F-B Truck Line Company petitioned for a rehearing, which was granted. We received briefs of the parties and have now had the benefit of oral argument. Being fully advised, the Court adheres to the initial opinion as modified by the Court’s opinion of June 9,1988. We add thereto only that on one of the main issues argued, i.e., the authority of the trial court to award the grant of a judgment n.o.v. to a plaintiff, we see no reason to depart from Brand S Corp. v. King, 102 Idaho 731, 639 P.2d 429 (1981).
SHEPARD, C.J., and HUNTLEY, J., concur.